internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-107339-99 date date parent purchaser target target target affiliates sellers company officials tax professionals plr-107339-99 authorized representatives business x date a date b date c country x this letter responds to your letter dated date requesting on behalf of the taxpayers identified in the above legend an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for parent as the united_states_shareholder and the common parent of an affiliated_group of which the foreign purchasing_corporation is a member to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the parent and purchaser's acquisition of the stock of target and target and the deemed acquisition of the target affiliates on date a sometimes hereinafter such elections are referred to collectively as the election or elections similarly target target and the target affiliates are sometimes hereinafter referred to collectively as target or targets parent’s returns for the taxable_year in which the acquisition was consummated is presently being examined by the applicable appeals_office and this request has been coordinated with appeals pursuant to revproc_99_1 and 1999_1_irb_6 and respectively additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting purchaser a foreign_corporation the country of formation is indicated in the above redacted legend is a wholly owned plr-107339-99 subsidiary of parent and is included in parent’s consolidated_income_tax_return ie by being listed on form_5471 information_return with respect to a foreign_corporation target affiliates are wholly owned subsidiaries of target and target and target were owned by sellers target affiliates and target and target are country x companies it is represented that none of the targets was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return furthermore prior to the acquisition none of the targets and none of the sellers filed a u s income_tax return or were subject_to u s income_taxation on date a parent and purchaser acquired over of the stock of target and target and target affiliates from sellers for parent stock and cash in fully taxable transactions it is represented that parent and purchaser were not related to sellers within the meaning of sec_338 and that the acquisition and deemed acquisition of each of the targets constituted a qualified_stock_purchase within the meaning of sec_338 after the acquisitions the targets were included in purchaser’s consolidated_income_tax_return ie by being listed on form_5471 information_return with respect to a foreign_corporation the elections were due on date b however for various reasons a valid election was not made on date c which is after the due_date for the election company officials tax professionals and authorized representatives discovered that the election had not been properly filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent's taxable_year s in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is plr-107339-99 considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a or form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and form_8023 and the instructions thereto plr-107339-99 under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a the time for filing the election is fixed by the regulations ie sec_1_338-1 and sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company officials tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information also establishes that tax professionals were responsible for the election that parent relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group and united_states_shareholder of the controlled foreign purchasing_corporation to file the election with respect to the acquisitions and deemed acquisitions of the targets as described above plr-107339-99 the above extension of time is conditioned on the taxpayers’ tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group and united_states_shareholder of the controlled foreign purchasing_corporation should file the election in accordance with sec_1_338-1 and sec_1_338-1 that is a new election on form 8023-a or form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form in accordance with the instructions on form 8023-a and form_8023 regarding election for multiple targets a single form may be used to make the election for target and the target affiliates a separate form must be filed for target a copy of this letter should be attached to the election forms and a copy of this letter and the election forms should be attached to the applicable amended returns see announcement 1998_2_irb_38 and sec_1_338-1 also the taxpayer must give a copy of the election and amended returns to the applicable appeals officer no opinion is expressed as to whether the acquisitions qualify as a qualified_stock_purchase whether the acquisitions qualify for sec_338 treatment and if the acquisitions qualify for sec_338 treatment as to the amount of gain_or_loss recognized if any on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director and appeals officer should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to designated company official pursuant to a power_of_attorney on file in this office plr-107339-99 sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
